         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

EVANGELA POWELL,                          :
                                          :
      Plaintiff,                          :     CASE NO.: 1:21-CV-103
                                          :
v.                                        :
                                          :
RKJ ENTERPRISE, INC., and                 :     JURY TRIAL DEMANDED
RKJ AND SONS, LLC,                        :
                                          :
      Defendants.                         :
______________________________________________________________________________

                                         COMPLAINT

       COMES NOW Evangela Powell (“Plaintiff” or “Powell”) and files this Complaint

against Defendants RKJ Enterprise, Inc. (“RKJ Enterprise”) and RKJ and Sons, LLC (“RKJ and

Sons”; collectively, “Defendants”) and shows the Court as follows:

                                      INTRODUCTION

       Evangela Powell, a mother of a minor child with a serious health condition, is a breast

cancer survivor who managed Subway franchises for Defendants for many years until she missed

work while battling cancer and caring for her hospitalized son. Defendants violated the Family

and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”) in 2019 when they forced her to

resign and in 2020 when they demoted her and then terminated her employment. Powell asserts

claims of FMLA interference and FMLA retaliation.

                                JURISDICTION AND VENUE

                                                 1.

       This court has subject matter jurisdiction pursuant to Article III, § 2 of the United States

Constitution, 29 U.S.C. § 2601 et seq., and 28 U.S.C. § 1331 (federal question).
           Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 2 of 13




                                                  2.

       Venue properly lies in the Middle District of Georgia, Albany Division, pursuant to 28

U.S.C. § 1391(b) and M.D. Ga. L.R. 3.4 because Plaintiff resides therein, Defendants conduct

business therein, and a substantial part of the events or omissions giving rise to the claims in this

action occurred therein.

                                         THE PARTIES

                                                  3.

       Plaintiff is a citizen of the United States and resides, and has resided at all times relevant

to this suit, in the City of Dawson, Terrell County, Georgia.

                                                  4.

       Defendants are the owners and operators of multiple Subway franchises in Southwest

Georgia.

                                                  5.

       RKJ Enterprise is a Georgia for-profit corporation with its principal place of business in

Columbus, Georgia.

                                                  6.

       RKJ Enterprise is subject to the jurisdiction of this Court.

                                                  7.

       RKJ Enterprise may be served with process by service on its registered agent, Robert B.

Jones (“Jones”), who may be served at 6131 Gateway Drive, Columbus, Georgia 31909.

                                                  8.

       RKJ and Sons is a Georgia limited liability company with its principal place of business

in Columbus, Georgia.




                                           Page 2 of 13
           Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 3 of 13




                                                 9.

       RKJ and Sons is subject to the jurisdiction of this Court.

                                                 10.

       RKJ and Sons may be served with process by service on its registered agent, Jones, who

may be served at 6131 Gateway Drive, Columbus, Georgia 31909.

                                                 11.

       Pursuant to 29 C.F.R. § 825.104, RKJ Enterprise and RKJ and Sons are integrated

employers of Plaintiff due to the entities’ common management, interrelation of operations,

centralized control of human resource matters, common ownership, and common financial

control.

                                 FACTUAL BACKGROUND

                                                 12.

       Plaintiff’s employment with Defendants began in June 2015 as the manager of

Defendants’ Dawson, Georgia, Subway restaurant.

                             2019 REQUEST FOR FMLA LEAVE

                                                 13.

       After working for Defendants for almost four years, Powell was diagnosed with breast

cancer in 2019.

                                                 14.

       Powell’s cancer treatment required a mastectomy in May 2019, which subsequently

caused her to take three weeks of FMLA leave.




                                          Page 3 of 13
         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 4 of 13




                                                   15.

       During Powell’s recovery from surgery, Defendants’ district manager, Melissa Walker

(“Walker”), contacted Powell daily and pressured her to return to work even though Powell

remained under the care of her oncologist.

                                                   16.

       Though Powell remained eligible for FMLA leave, Walker’s constant communication

caused Powell to fear termination.

                                                   17.

       In hopes of maintaining her job and health insurance, Powell returned to work before she

fully recovered from her surgery and before she exhausted her available FMLA leave.

                                                   18.

       Upon Powell’s early return to work, she experienced severe pain while performing her

weekly delivery day duties. On delivery days, Powell was required to lift heavy boxes of bread

and other products delivered to Defendants’ stores.

                                                   19.

       Powell discussed her pain with Walker and requested intermittent leave, a reduced leave

schedule, or permission to schedule a second employee to assist on delivery days.

                                                   20.

       Walker, on behalf of Defendants, refused to provide Powell with FMLA leave or approve

scheduling an additional employee once a week.




                                             Page 4 of 13
           Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 5 of 13




                                                  21.

          Though she still had FMLA leave available, Powell was forced to resign from her

position with Defendants in early June 2019 due to Defendants’ interference with her FMLA

rights.

                              2020 REQUESTS FOR FMLA LEAVE

                                                  22.

          Powell returned to work on November 29, 2019, as the manager of Defendants’

restaurant located in a Walmart store in Albany, Georgia.

                                                  23.

          Defendants laid Plaintiff and other employees off in late March 2020 due to pandemic-

related restrictions on their business activities. Defendants filed for pandemic-related

unemployment benefits on Plaintiff’s behalf until May 2020 when Plaintiff returned to work.

                                                  24.

          In June 2020, after Plaintiff requested leave for a cancer-related medical procedure,

Defendants demoted her from manager to sandwich artist. Plaintiff’s demotion reduced her pay

by $2.90 per hour.

                                                  25.

          Powell’s minor son became seriously ill and was hospitalized for diabetes complications

from June 28 through July 1, 2020. Due to pandemic-related restrictions at the hospital facility, if

Powell left her son to attend work, she would have been unable to return to the hospital, and her

minor child would be alone.




                                           Page 5 of 13
         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 6 of 13




                                                26.

       Powell informed Nicole Jones, a district manager, Brandon Jones, Operations and

Personnel Director, Christina Fowler, a store manager, and Kim Watson, Defendants’ human

resources representative, of her need for FMLA leave. She continued to contact these individuals

throughout the time her son was hospitalized, but Defendants refused to communicate with

Powell about her need for leave.

                                                27.

       Powell was out of work due to her son’s serious medical condition for less than a week.

                                                28.

       After her son was discharged, Powell learned that Defendants terminated her employment

while her son was hospitalized.

                         PRELIMINARY FMLA ALLEGATIONS

                                                29.

       Powell was employed by Defendants for at least 12 months and worked at least 1,250

hours in the 12 months preceding her request and need for leave.

                                                30.

       Powell was at all times relevant to this suit an “eligible employee” within the meaning of

the FMLA.

                                                31.

       Because Plaintiff was an eligible employee, Plaintiff was entitled to medical leave and

other protections under the FMLA.




                                          Page 6 of 13
         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 7 of 13




                                                32.

        Defendants are engaged in commerce or an industry or activity affecting commerce and,

at all times relevant to this suit, employed 50 or more employees in a 75-mile radius for each

working day during each of 20 or more calendar workweeks in the current or preceding calendar

year.

                                                33.

        Defendants were at all times relevant to this suit employers covered by the FMLA.

                                                34.

        When she requested FMLA leave in 2019, Powell had a serious health condition that

medically required and necessitated continuous leave, a reduced leave schedule, or intermittent

leave. As a result, Powell was entitled to FMLA leave upon her request for leave in 2019.

                                                35.

        Powell was entitled to FMLA leave related to her serious medical condition, cancer,

when she requested leave in June 2020.

                                                36.

        Powell’s minor son had a serious health condition and required Powell’s care in July

2020. As a result, Powell was entitled to FMLA leave to care for her son.

                                                37.

        Plaintiff provided Defendants with timely notice of her need to take FMLA leave each

time such leave was required.




                                          Page 7 of 13
         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 8 of 13




                                                 38.

       As set forth above, Defendants each qualify as an employer as defined by the FMLA

       because they act or acted, directly or indirectly, in the interest of an employer to any of

       the employees of such employer, including Powell. See 29 U.S.C. § 2611(4)(A).

                                                 39.

        All actions taken by Defendants were willful, intentional, and without good faith.

                                           COUNT I

                                      FMLA Interference

                                   (Against All Defendants)

                                                 40.

       Because Powell suffered from cancer, a serious medical condition, she remained eligible

for FMLA leave following her May 2019 cancer-related surgery. Defendants interfered with her

FMLA rights by pressuring her to return to work and by refusing additional continuous, reduced

schedule, or intermittent leave.

                                                41.

       By forcing Powell to choose between recovery and her job, Defendants interfered with

Powell’s rights under the FMLA.

                                                 42.

       Defendant’s pattern of interference with Powell’s FMLA rights continued in June 2020

when Plaintiff was demoted to a sandwich artist after she took off work for continued cancer

treatment.




                                          Page 8 of 13
          Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 9 of 13




                                                 43.

       Defendants yet again interfered with Plaintiff’s FMLA rights when she was denied leave

   to stay at the hospital with her minor son who was admitted for in-patient diabetes treatment

   on June 28, 2020.

                                                 44.

       Rather than allowing Powell to take leave, Defendants terminated her employment while

her son was in the hospital, which was necessary for the treatment of his serious medical

condition, diabetes.

                                                 45.

       Defendants engaged in unlawful conduct by willfully interfering with, restraining, and

denying Powell rights provided by the FMLA.

                                                 46.

       As a result of Defendants’ interference with Powell’s FMLA rights, she is entitled to

wages, salary, employment benefits, and other compensation denied or lost, including front and

back pay.

                                                 47.

       As a result of Defendants’ interference with Powell’s right to FMLA leave, she is entitled

to interest on the damages described in paragraph 46 above, which shall be calculated at the

prevailing rate.

                                                 48.

       Powell is also entitled to liquidated damages, which shall be equal to the amount of

damages described in paragraph 46 above.




                                           Page 9 of 13
        Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 10 of 13




                                                 49.

       Moreover, Powell is entitled to reinstatement and promotion from sandwich artist back to

manager.

                                           COUNT II

                                       FMLA Retaliation

                                    (Against All Defendants)

                                                 50.

       By requesting leave for cancer treatment and to care for her minor child with a serious

medical condition, Powell engaged in statutorily protected activity.

                                                 51.

       Powell was eligible for FMLA leave each time she requested such leave.

                                                 52.

       In 2019, Defendants refused to grant Plaintiff additional leave, reduced schedule leave.

or intermittent FMLA leave. Such leave would have allowed her to maintain her employment.

Defendants refused her request in retaliation for Powell’s recent FMLA leave for cancer

treatment and in retaliation for her request for additional FMLA leave.

                                                 53.

       In June 2020, Powell attempted to exercise her FMLA right to leave when she requested

time off for a follow-up medical procedure related to her breast cancer.

                                                 54.

       Defendants demoted Powell and reduced her pay in retaliation for her FMLA-protected

activity of requesting leave for continued treatment of her serious medical condition.




                                          Page 10 of 13
         Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 11 of 13




                                                  55.

       When her minor child was hospitalized in July 2020, Powell attempted to exercise her

FMLA right to leave while caring for a family member with a serious medical condition.



                                                  56.

       Defendants terminated Powell in July 2020 in retaliation for her attempted exercise of

FMLA rights related to her cancer treatment and her son’s serious medical condition.

                                                  57.

       Defendants’ responses to Plaintiff’s need for FMLA leave constitute unlawful retaliation

against Plaintiff in violation of 29 U.S.C. § 2615.

                                                  58.

       Defendants’ responses to Plaintiff’s need for FMLA leave were adverse actions related to

Plaintiff’s employment and were causally related to her attempts to exercise her rights under the

FMLA.

                                                  59.

       As a result of Defendants’ unlawful retaliation, Plaintiff is entitled to wages, salary,

employment benefits, and other compensation denied or lost, including front and back pay.

                                                  60.

       As a result of Defendants’ unlawful retaliation, Plaintiff is entitled to interest on the

damages described in paragraph 59 above, which shall be calculated at the prevailing rate.

                                                  61.

       Plaintiff is also entitled to liquidated damages, which shall be equal to the amount of

damages described in paragraph 59 above.




                                           Page 11 of 13
       Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 12 of 13




                                                 62.

      Moreover, Powell is entitled to reinstatement and promotion from sandwich artist back to

manager.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following relief:

      (a) Declaratory judgment that Defendants’ actions violated Plaintiff’s FMLA rights;

      (b) Full back pay from the date of the initial adverse employment action taking into

           account all raises to which Plaintiff would have been entitled but for Defendants’

           unlawful activity, and all fringe and pension benefits of employment, with

           prejudgment interest thereon;

      (c) Front pay, reinstatement, and promotion from sandwich artist to manager, and/or

           other equitable relief to restore Plaintiff to the financial position she would have

           occupied but for Defendant’s willful violations of the FMLA;

      (d) Liquidated or double damages for Defendants’ willful violation of the FMLA;

      (e) Attorneys’ fees and costs;

      (f) Judgment against Defendants for damages incurred by Plaintiff;

      (g) Judgment against Defendants in an amount to fully and adequately compensate Ms.

           Powell;

      (h) Other and further relief as the Court deems just and proper.




                                           Page 12 of 13
 Case 1:21-cv-00103-WLS Document 1 Filed 05/28/21 Page 13 of 13




Respectfully submitted this 28th day of May 2021.

                                           ATTORNEYS FOR PLAINTIFF

                                           LAWSON, REID & DEAN, LLC
                                           P.O. Box 5005
                                           Cordele, GA 31010
                                           (229) 271-9323 Office
                                           (229) 271-9324 Facsimile




                                    By:    ____________________________________
                                           Douglas H. Dean
                                           Georgia Bar No. 130988
                                           douglas.dean@lawsonreidlaw.com



                                    By:
                                           _______________________________
                                           HAYDEN H. HOOKS
                                           Georgia Bar No. 786812
                                           hayden.hooks@lawsonreidlaw.com




                                 Page 13 of 13
